DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4-6, 11-13, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Borders et al. (US Pub No. 2018/0247259).
	Regarding claim 1, Borders teaches a system comprising:
a plurality of reader devices that are configured to receive or read data from one or more tags, the plurality of reader devices are located in a facility (See [0047]-[0049] and Fig. 2);
a plurality of environment tags that are configured to provide data to at least one reader device of the plurality of reader devices, wherein a first set of environment tags of the plurality of environment tags are coupled to a first storage unit within the facility, and a second set of environment tags of the plurality of environment tags are coupled to a second storage unit within the facility (See [0047]-[0049] and Fig. 2 teach that readers are located in rooms within the facility.  It is obvious to a person of ordinary skill in the art that the room in the facility is a storage unit.); 
a target tag coupled to a target asset that is located in the facility (See [0019]); and one or more computing devices that are configured to:
predict a geographical area that the target asset is located in within the facility based at least in part on an identification of a set of reader devices, of the plurality of reader devices, receiving or reading first data from the target tag (See [0071]-[0072] and [0073]-[0076] teaches that RFID Readers determine tag identifier and signal strength of the signal received from the tags.),
predict that the target asset is within the first storage unit based at least in part on at least one reader device, mapped to the first storage unit, that has received or read the first data from the target tag (See Fig. 3 and [0058]-[0061]), and
predict a specific location within the first storage unit that the target asset is within based at least in part on comparing one or more indications of signal strength values between the at least one reader device and each environment tag of the first set of environment tags with one or more other indications of signal strength values between the at least one reader device and the target tag (See [0077]-[0079]).
Regarding claim 2, Borders teaches predicting of the geographical area that the target asset is located in within the facility includes predicting what room, of a plurality of rooms, that the target asset is in within the facility (See Abstract, Fig. 3, [0058]-[0060], and [0074] teach locating tags throughout the facility including room location.).
Regarding claim 3, Borders teaches predicting that the target asset is within the first storage unit includes: based on one or more mappings, determining which reader devices of the plurality of reader devices are assigned to particular storage units within the facility and determining what environment tags of the plurality of environment tags are coupled to the particular storage units; and based at least in part on the one or more mappings, determining, for each storage unit, a proportion of the set of readers devices mapped to the respective storage unit that have received or read data from the target tag (See Abstract, Fig. 3, [0058]-[0060], and [0074] teach locating tags and readers throughout the facility including within rooms.  The system sends reader identifier, tag identifier, and received signal strength measurement data to a controller to determine location.).
Regarding claim 7, Borders teaches the facility is a shipping sorting center, a logistics store, or a logistics vehicle (See Abstract, Fig. 3, and [0084] which teach locating in a facility with forklifts.  It would be obvious to a person of ordinary skill in the art that a facility that utilizes warehouses would include a shipping sorting center or a logistics store.).
Claim 8 is rejected with the same reasoning as claim 1. 
Claim 9 is rejected with the same reasoning as claim 3. 
Claim 10 is rejected with the same reasoning as claim 3. 
Regarding claim 14, Borders teaches one or more reader devices, the target tag, and the plurality of environment tags are a part of a Radio Frequency Identification (RFID) system (See Abstract, Fig. 3, and [0019]).
Claim 15 is rejected with the same reasoning as claim 1. 
Regarding claim 16, Borders teaches predicting that the target asset is within the first storage unit includes based at least in part on a portion of the one or more mappings, determining, for each storage unit, a proportion of the one or more readers devices mapped to the respective storage unit that have received or read data from the target tag (See Abstract, [0115], and [0019]).
Regarding claim 20, Borders teaches the on at least one reader device, of the plurality of reader devices, receiving or reading the data from the target tag occurs continuously according to particular predefined time window (See Abstract and [0092]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S MCCORMACK/               Primary Examiner, Art Unit 2683